              Case:21-80044-swd       Doc #:4 Filed: 05/27/2021        Page 1 of 8




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                Grand Rapids Division


In re:                                              Bankr. Case No.: 14-05945-swd

THOMAS S. MEEKER,                                   Chapter 13

                Debtor.                             Honorable Scott W. Dales
                                             /

THOMAS S. MEEKER,                                   Adv. Proc. No.: 21-80044-swd

                Plaintiff,
v.

NAVIENT SOLUTIONS, INC.,
LOAN SCIENCE, LLC,
NATIONAL COLLEGIATE STUDENT LOAN TRUST 2004-1,
NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-1,
NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-2 and
NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1,

                Defendants.
                                             /


                   NAVIENT SOLUTIONS, LLC’S ANSWER TO
     PLAINTIFF’S AMENDED COMPLAINT TO DETERMINE DISCHARGEABILITY
       OF STUDENT LOAN INDEBTEDNESS PURSUANT TO 11 U.S.C. §523(a)(8)

         Navient Solutions, LLC (“Navient”), formerly known as Navient Solutions, Inc., on

behalf of itself and named defendant, Navient Solutions, Inc., by and through its undersigned

counsel, hereby provides its Answer to the allegations of Plaintiff, Thomas S. Meeker

(“Plaintiff”)’s, Amended Complaint to Determine Dischargeability of Student Loans

Indebtedness Pursuant to 11 U.S.C. §523(A)(8) (“Complaint”), and states as follows:


Jurisdiction and Venue

         1. – 4. Admitted.
                Case:21-80044-swd        Doc #:4 Filed: 05/27/2021          Page 2 of 8




Parties

          5.     Admitted.

          6.     Denied as stated. By way of further response, Navient Solutions, Inc. changed its

name and corporate structure to Navient Solutions, LLC effective January 31, 2017.

          7. – 12. Navient is without information or knowledge sufficient to form a belief as to the

truth of the averments contained within these paragraphs of Plaintiff’s Complaint and, in an

abundance of caution, denies same.


Legal History

          13. – 40. Navient is without information or knowledge sufficient to form a belief as to

the truth of the averments contained within these paragraphs of Plaintiff’s Complaint and, in an

abundance of caution, denies same.


Factual History

          41. – 49. Navient is without information or knowledge sufficient to form a belief as to

the truth of the averments contained within these paragraphs of Plaintiff’s Complaint and, in an

abundance of caution, denies same.

          50.    It is admitted only that Plaintiff is indebted to Navient, as primary / student

borrower, pursuant to the applicable terms of twelve (12) educational loans with a combined

balance totaling approximately $235,222.45 as of the date of the filing of this adversary

proceeding. In addition, the Plaintiff is indebted to Navient as a coborrower for another student

borrower, pursuant to the applicable terms of one additional educational loan, with a balance

totaling approximately $14,144.98 as of the date of the filing of this adversary proceeding.
              Case:21-80044-swd          Doc #:4 Filed: 05/27/2021        Page 3 of 8




        51. – 52. Denied as stated. By way of further response, at least five (5), and perhaps

more, of Plaintiff’s loans owed to Navient were certified by his educational institution(s), and

were disbursed to his educational institution(s), not directly to him.


Governing Law

        53.     This paragraph of Plaintiff’s Complaint is a statement of statutory law, to which no

answer is required. The statute speaks for itself.

        54. – 56. These paragraphs of Plaintiff’s Complaint are conclusions of law, to which no

answers are required, but in an abundance of caution, are denied.

        57. – 59. These paragraphs of Plaintiff’s Complaint are not related to Plaintiff’s claims

against Navient, and as such, Navient provides no response.

        60. – 62. Navient is without information or knowledge sufficient to form a belief as to

the truth of the averments contained within these paragraphs of Plaintiff’s Complaint and, in an

abundance of caution, denies same.

        63.     This paragraph of Plaintiff’s Complaint is a conclusion of law, to which no answer is

required, but in an abundance of caution, is denied.

        64. – 66. These paragraphs of Plaintiff’s Complaint are not related to Plaintiff’s claims

against Navient, and as such, Navient provides no response.

        67. – 68. Navient is without information or knowledge sufficient to form a belief as to

the truth of the averments contained within these paragraphs of Plaintiff’s Complaint and, in an

abundance of caution, denies same.

        69.     This paragraph of Plaintiff’s Complaint is a statement of statutory law, to which no

answer is required. The statute speaks for itself.

        70.     Admitted.
             Case:21-80044-swd          Doc #:4 Filed: 05/27/2021         Page 4 of 8




       71.     No response.

       72. – 75. These paragraphs of Plaintiff’s Complaint are conclusions of law, to which no

answers are required, but in an abundance of caution, are denied. Alternatively, these paragraphs of

Plaintiff’s Complaint are statements of statutory law, to which no answers are required.

       76. – 77. At this time, Navient is without information or knowledge sufficient to form a

belief as to the truth of the averments contained within these paragraphs of Plaintiff’s Complaint

and, therefore, denies same.

       78. – 79. These paragraphs of Plaintiff’s Complaint are conclusions of law, to which no

answers are required, but in an abundance of caution, are denied. Alternatively, these paragraphs of

Plaintiff’s Complaint are statements of statutory law, to which no answers are required.

       80. – 82. At this time, Navient is without information or knowledge sufficient to form a

belief as to the truth of the averments contained within these paragraphs of Plaintiff’s Complaint

and, therefore, denies same.

       83. – 84. These paragraphs of Plaintiff’s Complaint are conclusions of law, to which no

answers are required, but in an abundance of caution, are denied. Alternatively, these paragraphs of

Plaintiff’s Complaint are statements of statutory law, to which no answers are required.

       85. At this time, Navient is without information or knowledge sufficient to form a belief

as to the truth of the averments contained within this paragraphs of Plaintiff’s Complaint and,

therefore, denies same.

       86. – 88. These paragraphs of Plaintiff’s Complaint are conclusions of law, to which no

answers are required, but in an abundance of caution, are denied. Alternatively, these paragraphs of

Plaintiff’s Complaint are statements of statutory law, to which no answers are required.
               Case:21-80044-swd        Doc #:4 Filed: 05/27/2021         Page 5 of 8




       89.      Navient is without information or knowledge sufficient to form a belief as to the

truth of the averments contained within this paragraph of Plaintiff’s Complaint and, therefore,

denies same.

       90.      This paragraph of Plaintiff’s Complaint is a conclusion of law, to which no answer is

required, but in an abundance of caution, is denied.

       91. – 93. These paragraphs of Plaintiff’s Complaint are not related to Plaintiff’s claims

against Navient, and as such, Navient provides no response.


Factual History Continued

        94. – 101. Navient is without information or knowledge sufficient to form a belief as to

the truth of the averments contained within these paragraphs of Plaintiff’s Complaint and, in an

abundance of caution, denies same.

       102.     It is admitted that Plaintiff filed a voluntary Chapter 13 bankruptcy petition on

September 11, 2014.

       103.     Navient is without information or knowledge sufficient to form a belief as to the

truth of the averments contained within this paragraph of Plaintiff’s Complaint and, therefore,

denies same.

       104.     It is admitted only that Navient did not object to the Plaintiff’s Chapter 13 Plan.

       105. – 111. Navient is without information or knowledge sufficient to form a belief as to

the truth of the averments contained within these paragraphs of Plaintiff’s Complaint and, in an

abundance of caution, denies same.


Undue Hardship

       112.     Admitted.
              Case:21-80044-swd         Doc #:4 Filed: 05/27/2021         Page 6 of 8




       113. – 114. These paragraphs of Plaintiff’s Complaint are statements of applicable law, to

which no answers are required, and are reserved for the court’s determination.

       115. – 116. Navient is without information or knowledge sufficient to form a belief as to

the truth of the averments contained within these paragraphs of Plaintiff’s Complaint and, in an

abundance of caution, denies same.

       117.    This paragraph of Plaintiff’s Complaint is a conclusion of law, to which no answer is

required, but in an abundance of caution, is denied.

       118. – 120. These paragraphs of Plaintiff’s Complaint are statements of applicable law, to

which no answers are required, and are reserved for the court’s determination.

       121.    Navient is without information or knowledge sufficient to form a belief as to the

truth of the averments contained within this paragraph of Plaintiff’s Complaint and, therefore,

denies same. By way of further response, this paragraph of Plaintiff’s Complaint is a conclusion

of law, to which no answer is required, but in an abundance of caution, is denied.

       122. – 124. These paragraphs of Plaintiff’s Complaint are statements of applicable law, to

which no answers are required, and are reserved for the court’s determination.

       125. – 131. Navient is without information or knowledge sufficient to form a belief as to

the truth of the averments contained within these paragraphs of Plaintiff’s Complaint and, in an

abundance of caution, denies same.

       132. Navient is without information or knowledge sufficient to form a belief as to the

truth of the averments contained within this paragraph of Plaintiff’s Complaint and, therefore,

denies same. By way of further response, this paragraph of Plaintiff’s Complaint is a conclusion

of law, to which no answer is required, but in an abundance of caution, is denied.

//
              Case:21-80044-swd          Doc #:4 Filed: 05/27/2021        Page 7 of 8




Causes of Action

        133. – 134. These paragraphs of Plaintiff’s Complaint are requests for relief, to which no

answers are required, but in an abundance of caution, are denied.


        WHEREFORE, Navient Solutions, LLC respectfully requests judgment in its favor and

against Plaintiff and such other relief as is just and equitable.



                                                Respectfully submitted,

                                        By:       /s/ Steven J. Cohen
                                                Steven J. Cohen P45140
                                                Lipson Neilson P.C.
                                                3910 Telegraph Road, Suite 200
                                                Bloomfield Hills, MI 48302
                                                Telephone: (248) 593-5000
                                                Fax: (248) 593-5040
                                                Email: SCohen@lipsonneilson.com
                                                Attorneys for Navient Solutions, LLC

Dated: May 27, 2021
             Case:21-80044-swd         Doc #:4 Filed: 05/27/2021        Page 8 of 8




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                               Grand Rapids Division

In re:                                               Bankr. Case No.: 14-05945-swd

THOMAS S. MEEKER,                                    Chapter 13

               Debtor.                               Honorable Scott W. Dales
                                             /

THOMAS S. MEEKER,                                    Adv. Proc. No.: 21-80044-swd

               Plaintiff,
v.

NAVIENT SOLUTIONS, INC.,
LOAN SCIENCE, LLC,
NATIONAL COLLEGIATE STUDENT LOAN TRUST 2004-1,
NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-1,
NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-2 and
NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1,

               Defendants.
                                             /

                                CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that I am more than 18 years of age and not a party
to the matter concerning which service was accomplished. I further certify that on the 27th
day of May, 2021, a true and correct copy of Navient Solutions, LLC’s Answer to Plaintiff’s
Amended Complaint to Determine Dischargeability of Student Loan Indebtedness was served
upon the following parties electronically through the court’s CM/ECF system:

Jeffrey D. Mapes, attorney for Plaintiff, at jeff@mapesdebt.com

                                             By:       /s/ Steven J. Cohen
                                                     Steven J. Cohen P45140
                                                     Lipson Neilson P.C.
                                                     3910 Telegraph Road, Suite 200
                                                     Bloomfield Hills, MI 48302
                                                     Telephone: (248) 593-5000
                                                     Fax: (248) 593-5040
                                                     Email: SCohen@lipsonneilson.com
                                                     Attorneys for Navient Solutions, LLC
